1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JUAN R. VAZQUEZ,                                 )   Case No.: 1:19-cv-00045-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER STRIKING PLAINTIFF’S SECOND
10            v.                                          AMENDED COMPLAINT LODGED ON
                                                      )   NOVEMBER 27, 2019, FOR FAILURE TO
11                                                    )   COMPLY WITH FEDERAL RULE OF CIVIL
     E. CONANNAN, et.al.,
                                                      )   PROCEDURE 15
12                    Defendants.                     )
                                                      )   [ECF No. 29]
13                                                    )
14            Plaintiff Juan R. Vazquez is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            On October 1, 2019, the Court issued the discovery and scheduling order. (ECF N0. 28.)
17            On November 27, 2019, Plaintiff submitted a second amended complaint, without an
18   accompanying and necessary motion to amend. Accordingly, it is HEREBY ORDERED that
19   Plaintiff’s third amended complaint lodged on November 19, 2019, is STRICKEN from the record for
20   failure to comply with Rule 15 of the Federal Rules of Civil Procedure. Plaintiff is advised that if he
21   is seeking to amend the complaint to delete reference to Defendant I. Mathos, amendment is not
22   necessary as this Defendant was dismissed from the action on June 18, 2019. (ECF No. 20.)
23
24   IT IS SO ORDERED.
25
     Dated:        December 2, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
